


109 HR 6003 IH: Psychological Kevlar Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6003
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Kennedy of Rhode
			 Island introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To reduce post traumatic stress disorder and other
		  combat-related stress disorders among military personnel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Psychological Kevlar Act of
			 2006.
		2.PurposeThe purpose of this Act is to reduce the
			 number of psychological casualties among military personnel by providing
			 members of the Armed Forces entering combat with the training, supports, and
			 other evidence-based measures necessary to improve their psychological
			 resilience and reduce their susceptibility to post-traumatic stress disorder
			 and other stress-related psychopathologies.
		3.Plans for reducing
			 post traumatic stress disorder
			(a)Plan for
			 prevention
				(1)In
			 generalThe Secretary of Defense shall develop and implement a
			 plan to incorporate evidence-based preventive and early-intervention measures,
			 practices, or procedures that reduce the likelihood that personnel in combat
			 will develop post-traumatic stress disorder or other stress-related
			 psychopathologies (including substance use conditions) into—
					(A)basic and
			 pre-deployment training for enlisted members of the Armed Forces,
			 noncommissioned officers, and officers;
					(B)combat theater
			 operations; and
					(C)post-deployment
			 service.
					(2)UpdatesThe
			 Secretary of Defense shall update the plan under paragraph (1) periodically to
			 incorporate, as the Secretary considers appropriate, the results of relevant
			 research, including research conducted pursuant to section 4.
				(b)ResearchSubject
			 to section 4, the Secretary of Defense shall conduct and fund, in consultation
			 with the Department of Veterans Affairs, the National Institutes of Health, and
			 the National Academy of Sciences, such research as is necessary to develop the
			 plan described in subsection (a).
			(c)Outreach and
			 education
				(1)Training program
			 for officersThe Secretary of Defense shall develop and implement
			 a training program to educate and promote understanding and awareness among
			 commissioned officers and non-commissioned officers about the signs and risks
			 of combat stress as well as the signs and risks of stress-related
			 psychopathology (including substance use conditions). Training should include
			 decisions-making tools for making a referral for follow-up care.
				(2)Training program
			 for medical professionalsThe Secretary of Defense shall develop
			 and implement a training program to educate front-line medical professionals
			 and primary care providers about the signs and risks of combat stress as well
			 as the signs and risks of stress-related psychopathology (including substance
			 use conditions).
				(3)Education of
			 members of armed forcesThe Secretary of Defense shall educate
			 members of the Armed Forces and their families to recognize signs of combat
			 stress, provide members pre-deployment combat stress management training, and
			 increase outreach and access to members and their families about programs and
			 treatment options (such as individual and family therapy) that mitigate the
			 negative impact of combat stress on the returning member.
				(4)Information
			 disseminationThe Secretary of Defense shall work with the
			 Department of Veterans Affairs and the National Institutes of Health to
			 research and implement best practices for information dissemination to enlisted
			 personnel, officers, unit commanders, primary care providers and other medical
			 personnel, and families of members of the Armed Forces.
				4.Evidence-based
			 research and training
			(a)Working
			 groupThe Secretary of
			 Defense shall establish, in coordination with the Department of Veterans
			 Affairs, the National Institutes of Health, and the National Academy of
			 Sciences’ Institute of Medicine, a working group tasked with researching and
			 developing evidence-based measures, practices, or procedures that reduce the
			 likelihood that personnel in combat will develop post-traumatic stress disorder
			 or other stress-related psychological pathologies (including substance use
			 conditions). The working group shall include personnel with experience in a
			 combat theater, and behavioral health personnel who have experience providing
			 treatment to individuals with experience in a combat theater.
			(b)Peer-reviewed
			 research programThe Secretary of Defense shall establish a new
			 Peer-Reviewed Research program within the Defense Health Program’s research and
			 development function to research and develop evidence-based preventive and
			 early intervention measures, practices, or procedures that reduce the
			 likelihood that personnel in combat will develop post-traumatic stress disorder
			 or other stress-related psychopathologies (including substance use conditions).
			 There is authorized to be appropriated to carry out this subsection $50,000,000
			 for fiscal year 2007 and such sums as may be necessary thereafter.
			(c)ReportThe
			 Secretary of Defense shall submit to Congress annually a report on the
			 following:
				(1)The status of
			 research conducted under this section.
				(2)The status of the
			 plan required under section 3(a) and the expected timeline for the
			 implementation of the plan.
				(3)After the plan
			 under section 3(a) has been implemented, the status of the implementation,
			 including measures of the plan’s impact on psychological casualty rates.
				(d)FacilitationThe
			 Secretary of Defense shall take such steps as practicable to facilitate the
			 ability of investigators funded under this section to work with active-duty
			 military personnel in the course of their research.
			
